Title: From Alexander Hamilton to Ebenezer Stevens, 30 April 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York April 30 1799
          
          According to the present establishment, each Company of Artillerists is to include Eight Artificers. You will oblige me by your opinion as to what particular trades should be included and in what proportion. I request to hear from you tomorrow.
          With esteem & regard Yr. Obed Serv
          
            A Hamilton
          
          Col E Stevens 
        